Title: From George Washington to Gustavus Scott, 27 November 1796
From: Washington, George
To: Scott, Gustavus,Thornton, William


                        
                            Gentlemen,
                            Philadelphia 27th Novr 1796.
                        
                        Your letter of the 21st instant, with its enclosures, came duly to hand;
                            previous to which, I had dispatched the Power, authorising an application to the Legislature
                            of Maryland, for the loan of money; accompanying it, however, with a request that, it might
                            not be carried into operation until you should have learnt the result of an application
                            contemplated to be made by the Secretary of the Treasury to a Mr Hope of Amsterdam. This
                            application has been made; the result was to be known to day; and by the Mail of tomorrow
                            you are to be informed thereof, So says Mr Wolcott to me.
                        The Memorial, relative to the Establishment of a University in the Federal
                            City, I shall retain until the meeting of Congress, and then dispose of it as circumstances
                            may dictate.
                        
                        The dissensions, & controversies which so frequently happen in that
                            City, are extremely to be regretted; and nothing, I am persuaded, will contribute more to
                            appease them, and to remove the jealousies which, without, will forever exist, than the
                            residence of the Commissioners within the City; for which reason I do, in behalf of the
                            public, give it as my decided opinion that they ought, and as my expectation that they will,
                            remove into it, before the building operations of the ensuing year commences. It would, I
                            conceive, be submitting to a novel doctrine, to have the Commissioners of any City non-residents thereof, How much greater then must it be
                            in one, where there are such a variety of objects to attend to? and such incessant calls
                            upon their activity? I am persuaded, that upon due consideration of the decisive opinion
                            (only the repetition of a former one) now given, you will, equally with others, see the
                            propriety of enforcing it; as well for the purpose of answering the public expectation,
                            & causing Jealousies to subside, as from the intrinsic benefits which must result
                            from the measure, in many points of view.
                        Mr Walkers attack, appears to me to be as impolitic, as it is indecent and
                            intemperate; but as the issue of Indictments (as far as my observations have gone) have not
                            often answered the ends of the prosecution, I thought it expedient to require the opinion of
                            the Attorney General of the United States on the question you propounded to me; enclosed is
                            the copy of it. Having done so, I submit the course to be pursued to your own judgments. To
                            prosecute in this City, if Mr Walker has become a Resident of it,
                            would, I presume, be duly considered before it is undertaken. With very great esteem
                            & regard I am—Gentlemen Your Obedt Servant
                        
                            Go: Washington
                            
                        
                    